ORDER

PER CURIAM.
Appellant, Gerald W. Garrett, appeals the judgment of conviction entered by the Circuit Court of the County of St. Louis after a jury found him guilty of second degree robbery, RSMo § 569.030,1 two counts of misdemean- or resisting arrest, RSMo § 575.150, leaving the scene of an accident, RSMo § 577.060, felony resisting arrest, RSMo § 575.150, first degree assault of a law enforcement officer, RSMo § 565.081.1, and armed criminal action, RSMo § 571.015. We affirm.
We have reviewed the briefs of the parties and the legal file and find the trial court’s judgment is supported by substantial evidence, is not against the weight of the evidence, and does not erroneously declare or apply the law. As an extended opinion would *714serve no jurisprudential purpose, we affirm the trial court pursuant to Rule 30.25(b).

. All statutory references are to RSMo 1994.